                            Case 4:18-cv-01474-HSG Document 76 Filed 06/11/19 Page 1 of 7



                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      ALLISON L. SHRALLOW, SB#272924
                    3   Email: Allison.Shrallow@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant GOODFELLOW TOP GRADE CONSTRUCTION, LLC
                      (erroneously sued as Goodfellow Top Grade)
                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                   10

                   11 TRINA HILL,                                            CASE NO. 4:18-cv-01474-HSG

                   12                      Plaintiff,                        DEFENDANT GOODFELLOW TOP
                                                                             GRADE CONSTRUCTION, LLC’S
                   13             vs.                                        OPPOSITION TO PLAINTIFF’S
                                                                             ADMINISTRATIVE MOTION TO
                   14 GOODFELLOW TOP GRADE,                                  CONSIDER WHETHER CASES SHOULD
                                                                             BE RELATED
                   15                      Defendant.

                   16

                   17            Defendant GOODFELLOW TOP GRADE CONSTRUCTION, LLC (“Defendant”) hereby
                   18 submit this Opposition to Plaintiff TRINA HILL’S (“Plaintiff”) Administrative Motion to
                   19 Consider Whether Cases Should Be Related (“motion”).

                   20 I.         DEFENDANT WILL BE UNDULY PREJUDICED IF THE COURT GRANTS
                                 PLAINTIFF’S MOTION.
                   21

                   22            Ms. Hill’s motion is notably silent about the prejudice Defendant will face if the court

                   23 grants Ms. Hill’s motion and consolidates these two cases. Further, Ms. Hill’s motion fails to

                   24 acknowledge that these two matters are at completely different stages of litigation. To this point,

                   25 Ms. Hill filed her complaint on March 6, 2018, the case is set for trial on September 9, 2019 and

                   26 discovery is now closed. Discovery was propounded and responses exchanged, and four

                   27 depositions taken and defended without any eye towards the claims being related nor the interplay

                   28 between the facts and witnesses.
LEWIS
BRISBOIS                4846-8197-4937.1                         1                           4:18-cv-01474-HSG
BISGAARD                     DEFENDANT GOODFELLOW TOP GRADE CONSTRUCTION, LLC’S OPPOSITION TO PLAINTIFF’S
& SMITH LLP                      ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
ATTORNEYS AT LAW
                              Case 4:18-cv-01474-HSG Document 76 Filed 06/11/19 Page 2 of 7



                    1            In contrast, Ms. Monroe filed her complaint on December 21, 2018, the parties have only

                    2 exchanged their General Order 71 disclosures, and the case has been stayed from March 25, 2019

                    3 to June 19, 2019, as a result of the court granting Ms. Monroe’s motion to appoint her counsel,

                    4 imposing a stay the will only be lifted four weeks after Ms. Monroe’s counsel’s notice of

                    5 appearance, and Ms. Monroe’s counsel’s May 22, 2019 filed notice of appearance. The court

                    6 initially set the trial date for May 11, 2020 in the Monroe matter, however, this trial date is likely

                    7 to change in light of the three month delay caused by Ms. Monroe delay in finding counsel to

                    8 represent her. An August 2020 trial date is more likely as a result of this three month stay and

                    9 corresponding delay. No discovery has taken place to date in the Monroe matter.

                   10            Accordingly, because Ms. Hill’s trial is set for September 9, three months from now,

                   11 Defendant has been attentively preparing for Ms. Hill’s trial by preparing its witnesses and

                   12 exhibits and having those witnesses block out a substantial amount of time for witness preparation

                   13 and trial. Plaintiff’s newly appointed counsel fails to take these considerations into account by

                   14 filing a motion in an attempt to consolidate these two cases, one nearing trial and the other in its

                   15 infancy. If granted, Defendant will have to wait another year for the Hill matter to be tried.

                   16 Moreover, in order to explore the issues interplaying these allegedly related cases, Defendant

                   17 would seek an order reopening discovery, and permission from the court to take re-take Ms. Hill’s

                   18 deposition.
                   19            Finally, this is a motion which could have been brought at any point prior to this instant

                   20 matter. Notwithstanding that the claims are not sufficiently similar to warrant relation, Ms. Hill

                   21 and Ms. Monroe failed to take any action until now, after discovery was closed in the Hill matter

                   22 and on the proverbial eve of trial. This delay unacceptably prejudices the time and work spent by

                   23 the court and the Defendant.

                   24            Based on the prejudice Defendant will suffer alone, The court should deny Ms. Hill’s

                   25 motion.

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS                4846-8197-4937.1                          2                           4:18-cv-01474-HSG
BISGAARD                      DEFENDANT GOODFELLOW TOP GRADE CONSTRUCTION, LLC’S OPPOSITION TO PLAINTIFF’S
& SMITH LLP                       ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
ATTORNEYS AT LAW
                            Case 4:18-cv-01474-HSG Document 76 Filed 06/11/19 Page 3 of 7



                    1 II.        THE HILL MATTER AND THE MONROE MATTER ARE NOT RELATED.

                    2            Notwithstanding the prejudice to Defendant, these cases are not related. An action is

                    3 related to another when (1) the actions concern substantially the same parties, property,

                    4 transaction, or event, (2) and it appears there will be an unduly burdensome duplication of labor

                    5 and expense or conflicting results if the cases are conducted before different judges. Civil L-R 3-

                    6 12(a). These two cases do not concern substantially the same witnesses or events and keeping

                    7 these cases separate will not result in an unduly burdensome duplication of labor and/or expense.

                    8 Finally, in light of the many factual and legal differences between the cases, there will not be

                    9 conflicting results if these cases remain in front of different judges.

                   10            A.        The actions do not concern substantially the same parties or events.

                   11            While both actions are brought by a former Goodfellow Top Grade employee against

                   12 Goodfellow Top Grade, that is where the similarity ends. 1

                   13            The cases involve different witnesses and events occurring during Ms. Hill’s and Ms.

                   14 Monroe’s respective employment. This is not a case where Ms. Hill and Ms. Monroe were both

                   15 terminated on the same date for the same reason by the same supervisor. Rather, Ms. Monroe’s

                   16 employment was terminated two months before Ms. Hill voluntarily resigned.

                   17            Ms. Monroe’s termination and the events that led to her termination occurred between July

                   18 14 and July 19, 2017 and involved different witnesses and events than Ms. Hill’s resignation.
                   19 Specifically, on July 14, 2017, Jim Herron approached Ms. Monroe about changing traffic

                   20 conditions and Ms. Monroe walked away and ignored Mr. Herron. Only after his repeated

                   21 instruction did Ms. Monroe nod her head. Then on July 17, 2017, Usalia Marquez went up to Ms.

                   22 Monroe to provide her with a radio and Ms. Monroe told her to “Leave me the f*** alone,” and

                   23 jumped up and down while yelling and shaking her fist towards Ms. Marquez’s face. When Sean

                   24 Lennan was informed of Ms. Monroe’s behavior, he approached her with Mr. Herron and Ms.

                   25

                   26   1
                       Notably here, Ms. Hill’s counsel fails to authenticate or lay foundation for the facts used to
                      support their application; to wit, no copy of Ms. Monroe’s complaint is even filed, and in this pre-
                   27 discovery phase, the exact witnesses and events are still yet to be established.

                   28
LEWIS
BRISBOIS                4846-8197-4937.1                         3                           4:18-cv-01474-HSG
BISGAARD                     DEFENDANT GOODFELLOW TOP GRADE CONSTRUCTION, LLC’S OPPOSITION TO PLAINTIFF’S
& SMITH LLP                      ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
ATTORNEYS AT LAW
                           Case 4:18-cv-01474-HSG Document 76 Filed 06/11/19 Page 4 of 7



                    1 Marquez. Ms. Monroe ignored Mr. Herron’s and Ms. Marquez’s instructions and signaled for Mr.

                    2 Lennan to come closer to her. Ms. Monroe told Mr. Lennan that any instructions for her should go

                    3 through Ms. Hill. Mr. Lennan refused and instructed Ms. Monroe to carry a radio and listen to

                    4 Mr. Herron’s and Ms. Marquez’s instructions. As a result of these two incidents, Jose Ledesma

                    5 issued Ms. Monroe a written warning. Then on July 18, 2017, Ms. Monroe yelled “Mexican

                    6 bastard” to independent contractor, David Prado, as he drove by in a sweeper truck. Finally, on

                    7 July 19, 2017, Ms. Monroe refused to allow another independent contractor, Mitch Myers (from

                    8 another subcontractor, Malcolm Drilling) to enter her gate. The two latter incidents were reported

                    9 to Defendant. After Mr. Lennan discussed Ms. Monroe’s conduct with Prentiss Jackson (Senior

                   10 Manager with the General Contractor) and they both decided termination was appropriate, Kevin

                   11 Delaney, Justin Kim, and Mike McGowan met with Ms. Monroe to terminate her employment on

                   12 July 19, 2017.

                   13          In contrast, Ms. Hill voluntarily resigned on or around September 20, 2017. The events

                   14 leading up to her resignation are as follows: On September 18, 2017, Ms. Hill was involved in an

                   15 altercation with her coworker Maurice Haskell. Ms. Hill’s supervisor, Leonard Garcia, and

                   16 Foreman Tim Sardam arrived at the gate after Ms. Hill called them. When Ms. Hill indicated that

                   17 she did not feel comfortable working at the same gate as Mr. Haskell, Mr. Garcia kindly asked Ms.

                   18 Hill to temporarily move to the next gate over so he could conduct his investigation into the
                   19 altercation and ensure Ms. Hill’s safety. Mr. Hill became combative and refused to move and

                   20 eventually left her post altogether to go to the administrative offices. As a result of her

                   21 insubordination and abandoning her post, Mr. Garcia, Mr. Sardam, Mr. Lennan, and Mr. Herron

                   22 met with Ms. Hill to issue her a written warning and one-day suspension. Ms. Hill submitted a

                   23 doctor’s note on September 20, 2017, which placed her off work until December 20, 2017. Ms.

                   24 Hill did not contact Defendant about returning to work.

                   25          Further, Ms. Hill’s and Ms. Monroe’s employment only overlapped for two months thus

                   26 their respective cases could not involve substantially the same events. Ms. Monroe was hired on

                   27 March 2, 2017 and terminated on July 19, 2017. Ms. Hill was hired on May 9, 2017 and

                   28 voluntarily resigned on September 20, 2017. Thus, they only worked together between May 9,
LEWIS
BRISBOIS              4846-8197-4937.1                               4                                4:18-cv-01474-HSG
BISGAARD                    DEFENDANT GOODFELLOW TOP GRADE CONSTRUCTION, LLC’S OPPOSITION TO PLAINTIFF’S
& SMITH LLP                     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
ATTORNEYS AT LAW
                           Case 4:18-cv-01474-HSG Document 76 Filed 06/11/19 Page 5 of 7



                    1 2017 and July 19, 2017. To wit, the majority of Ms. Hill’s allegations in her Complaint occurred

                    2 after Ms. Monroe’s termination (e.g., Juan Carlos allegedly cussing at Ms. Hill on or around

                    3 August 5, 2017, Ms. Hill’s alleged altercation with Mr. Lennan on August 28, 2017 regarding her

                    4 “going over his head” and calling another supervisor, the decision to replace Defendant’s flaggers

                    5 with Statewide flaggers on or around September 5, 2017, Ms. Hill abandoning her post for the first

                    6 time on or around September 6, 2017, Ms. Hill’s altercation with Maurice Haskell and Ms. Hill’s

                    7 insubordination which led to her being issued a written warning and one-day suspension on

                    8 September 18, 2017, and Ms. Hill submitting a doctor’s note to Defendant on September 20, 2017

                    9 and failing to contact Defendant thereafter about returning to work).

                   10          Further, while there is some overlap in the claims brought against Defendant (i.e., both Ms.

                   11 Hill and Ms. Monroe allege sex discrimination, sex harassment, and retaliation claims), Ms. Hill

                   12 also brought two claims that Ms. Monroe did not bring (i.e., race discrimination and race

                   13 harassment). Further, Ms. Monroe and Ms. Hill rely on different alleged protected activity to

                   14 support their respective retaliation claims. Ms. Hill’s theory is that Defendant issued her a written

                   15 warning and one-day suspension because she complained about a subcontractor’s employee

                   16 (Michael Bound) allegedly exposing his buttock to her. Ms. Monroe relies on a her complaint

                   17 about Mr. Bound’s as well as her alleged complaint to Defendant on the day of her termination

                   18 (July 19, 2017) about an unnamed coworker allegedly being rude to her at the gate.
                   19          Further, based on the information known to date, Defendant will be asserting different

                   20 affirmative defenses against Ms. Hill and Ms. Monroe. For example, in light of Ms. Hill’s

                   21 admitted sale and use of narcotics (presumably during her employment with Defendant),

                   22 Defendant has asserted an after-acquired evidence defense that it will pursue at trial. Moreover, it

                   23 is too soon to tell whether Ms. Monroe has mitigated her lost wages by diligently looking for

                   24 subsequent employment. Thus, the varying defenses that Defendant will be asserting against Ms.

                   25 Hill’s and Ms. Monroe’s claims support denying Plaintiff’s motion.

                   26          Moreover, contrary to Ms. Hill’s contention in her moving papers, the issue of whether

                   27 Ms. Hill and Ms. Monroe exhausted their administrative remedies prior to bringing their

                   28 respective complaints do not involve substantially the same law or facts (and further this is not the
LEWIS
BRISBOIS              4846-8197-4937.1                                  5                                 4:18-cv-01474-HSG
BISGAARD                    DEFENDANT GOODFELLOW TOP GRADE CONSTRUCTION, LLC’S OPPOSITION TO PLAINTIFF’S
& SMITH LLP                     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
ATTORNEYS AT LAW
                              Case 4:18-cv-01474-HSG Document 76 Filed 06/11/19 Page 6 of 7



                    1 relevant standard for whether a case should be related). Regarding Ms. Hill, and as fully briefed in

                    2 Defendant’s Motion to Dismiss, Defendant contends that Ms. Hill’s claims are time-barred

                    3 because she failed to timely file her action within ninety days of receipt of her right-to-sue letter.

                    4 Further, Defendant contends that Ms. Hill failed to properly exhaust her administrative remedies

                    5 as to any potential disability discrimination claim. Regarding Ms. Monroe, Defendant contends

                    6 that Ms. Monroe failed to properly exhaust her administrative remedies for any potential race

                    7 discrimination or harassment claims that Ms. Monroe might try to advance at trial (based on her

                    8 vague references to race in her complaint).

                    9            Finally, in light of the different facts, witnesses, causes of action, defenses, and issues, the

                   10 issue of each plaintiff’s entitlement to damages and the amount owed to each, would not be

                   11 similar.

                   12            B.        There will not be an unduly burdensome duplication of labor and expense if
                                           the court denies Plaintiff’s motion.
                   13

                   14            Because these cases involve different events and different witnesses, work will not be

                   15 duplicated. Further, fact discovery is already closed in the Hill matter so Ms. Monroe’s attorneys

                   16 will have to conduct separate discovery into Ms. Monroe’s claims. Moreover, Ms. Hill’s prior

                   17 counsel has already deposed several of Defendant’s witnesses regarding Ms. Hill’s claims so it

                   18 appears too late to consolidate these cases for the purpose of avoiding duplication of labor and
                   19 expense.

                   20            C.        There will not be conflicting results if the cases are conducted before different
                                           judges.
                   21

                   22            Because these cases involve different facts, witnesses, issues, and potential damages, there

                   23 cannot be conflicting results. There are a variety of factors that went into Defendant’s decisions to

                   24 issue Ms. Hill and Ms. Monroe corrective action and to terminate Ms. Monroe’s employment.

                   25 Accordingly, in light of these differences in facts and events surrounding their respective

                   26 employment with Defendant, conflicting results cannot arise.

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS                4846-8197-4937.1                          6                           4:18-cv-01474-HSG
BISGAARD                      DEFENDANT GOODFELLOW TOP GRADE CONSTRUCTION, LLC’S OPPOSITION TO PLAINTIFF’S
& SMITH LLP                       ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
ATTORNEYS AT LAW
                            Case 4:18-cv-01474-HSG Document 76 Filed 06/11/19 Page 7 of 7



                    1            Accordingly, Defendant respectfully requests that this Court deny Plaintiff’s motion.

                    2
                        DATED: June 11, 2019                             LEWIS BRISBOIS BISGAARD & SMITH             LLP
                    3
                                                                   By: /s/ Allison L. Shrallow
                    4                                                  Joseph R. Lordan
                    5                                                  Allison L. Shrallow
                                                                       Attorneys for Defendant
                    6                                                  GOODFELLOW TOP GRADE
                                                                       CONSTRUCTION, LLC (erroneously sued as
                    7                                                  Goodfellow Top Grade)
                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4846-8197-4937.1                         7                           4:18-cv-01474-HSG
BISGAARD                     DEFENDANT GOODFELLOW TOP GRADE CONSTRUCTION, LLC’S OPPOSITION TO PLAINTIFF’S
& SMITH LLP                      ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
ATTORNEYS AT LAW
